Appeal by the defendant from a judgment of the County Court, Orange County (Miller, J.), rendered November 5, 1982, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel is granted leave to withdraw as counsel (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631).
We have considered the points raised by counsel at the defendant’s request and find those contentions to be without merit (see, People v Baldi, 54 NY2d 137; People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.